In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-19-00313-CV
                 ___________________________

IN RE JAMES BRAZELTON D/B/A BRAZ CONSTRUCTION & REMODELING,
                            Relator




                        Original Proceeding
                    Trial Court No. 19-3311-16


                Before Birdwell, Kerr, and Bassel, JJ.
                Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.



                                                   Per Curiam

Delivered: August 28, 2019




                                         2